DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendments to the claims resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous rejections of claims 1, 2 and 4-9 under 35 USC 112(a) and 35 USC 112(b). Therefore, the previous rejections of claims 1, 2 and 4-9 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn. 
The Examiner acknowledges that the Applicant’s amendments to claim 42 resolves the previous rejection of claim 42 under 35 USC 112(b). Therefore, the previous rejection of claim 42 under 35 USC 112(b) has been withdrawn. 
Examiner’s Note: While the Applicant has indicated deleted subject matter using strikethrough for a majority of the claim set, the Examiner notes that the term “the” in claim 42 was replaced with “a” without any indication of deletion in the current claim. The Examiner reminds the Applicant that all deleted claim language must be shown by a strikethrough or double brackets as recited in MPEP 714. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of Huang et al. (US 9741737) hereinafter “Huang2”.
Regarding claim 1, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 13), the penetrating forming an upper surface comprising a conductive material of the conductive tier (Item 13); forming charge blocking material (Item 42); and forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and being in direct physical contact with an upper surface of the conductive tier (Item 13), the channel material (Item 70) being directly electrically coupled with a conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where after the penetrating through the insulator etch stop tier, forming a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact the upper surfaceof the conductive tier.
Fig. 3 of Kawai teaches after penetrating through to a conductive tier (Item 13), forming a charge blocking material (Item 21) in an individual channel opening (Item MH; Not shown See Paragraph 0054), where the charge blocking material (Item 21) extends continuously along insulative tiers (Item 16), wordline tiers (Item 17), and select gate tiers (Items 15a-15s) and extends through an insulative layer (Item 14) to directly contact an upper surface of a conductive tier (Item 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have after the penetrating through the insulator etch stop tier, forming of a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact an upper surface of the conductive tier because forming the charge blocking layer after the penetrating through the respective layers allows the charge blocking layer along with other insulative layers in the opening to prevent the word lines and gate electrodes from being in electrical contact with the channel and conductive tier (Kawai Paragraph 0054). 
Simsek-Ege does not teach etching through a base of the charge blocking material to form an exposed surface of the conductive material of the conductive tier nor the channel material being in direct physical contact with the exposed and directly electrically coupled with the conductive material in the conductive tier.
Fig. 1 of Huang2 teaches etching (Column 7, Lines 1-3) through a base of a charge blocking material (Item 32) to form an exposed surface of a conductive material of a conductive tier (Item 12) and where channel material (Combination of Items 26 and 39) is in direct physical contact with the exposed and directly electrically coupled with the conductive material in the conductive tier (Item 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch through a base of the charge blocking material to form an exposed surface of the conductive material of the conductive tier such that the channel material is in direct physical contact with the exposed and directly electrically coupled with the conductive material in the conductive tier because the charge blocking material narrows the channel opening (Huang2 Column 6 Line 65- Column 7, Line 3) and it prevents the word lines and gate electrodes from being in electrical contact with the channel and conductive tier (Huang2 Column 5, Lines 23-34) while allowing the channel material to electrically contact the conductive tier (Huang2 Column 7, Lines 8-11).
Regarding claim 4, Simsek-Ege teaches further teaches wherein the insulator etch stop tier comprises silicon dioxide (Paragraph 0007).
Regarding claim 7, Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) is vertically thinner than the select gate tier (Item 16).
Regarding claim 9, the combination of Simsek-Ege, Kawai and Huang2 teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the method comprises more than one select gate tier.
Kawai teaches a method of forming a vertical memory array where more than one select gate tier (Items SGSa-SGSd) is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise more than one select gate tier because it allows select transistors that are coupled in series to be connected to a common select gate line such that the select transistors coupled in series function as one select transistor (Kawai Paragraph 0041).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Huang et al. (US 9741737) hereinafter “Huang2”and in further view of You et al. (US 2012/0058629) hereinafter “You”.
Regarding claim 2, the combination of Simsek-Ege, Kawai and Huang2 teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not explicitly teach where the method comprises forming conducting material of individual wordlines in the wordline tiers after forming the channel material.
You teaches a method of forming a memory array (Paragraph 0032) where the method comprises forming conducting material of individual wordlines (Items 124a-f) in the wordline tiers (Items 124) after forming the channel material (Item 117).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conducting material of the individual wordlines in the wordline tiers after forming the channel material because it is known to sufficiently a space in a wordline tier (You Paragraph 0051) and “(C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Huang et al. (US 9741737) hereinafter “Huang2” and in further view of Lee et al. (US 2011/0121403) hereinafter “Lee”.
Regarding claim 5, the combination of Simsek-Ege, Kawai and Huang2 teaches all of the elements of the claimed invention as stated above except where the insulator etch-stop tier comprises silicon nitride.
Lee teaches a method of forming a three dimensional memory array where an insulator layer (Item 403) serves as an etch stop layer (Paragraph 0052) and the material of the insulator layer (Item 403) is silicon nitride (Paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator etch-stop tier of Simsek-Ege comprise silicon nitride, as taught by Lee, because silicon nitride is known to protect an underlying substrate during an etching step (Lee Paragraph 0052) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Huang et al. (US 9741737) hereinafter “Huang2” and in further view of Huang et al. (US 2014/0264360) hereinafter “Huang”.
Regarding claim 6, the combination of Simsek-Ege, Kawai and Huang2 teaches all of the elements of the claimed invention as stated above.
While Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) comprises one or more of aluminum oxide and hafnium oxide (Paragraph 0012), Simsek-Ege does not explicitly teach where the insulator etch-stop tier comprises an insulative metal oxide comprising multiple different metal elements.
Huang teaches an etch-stop layer (Paragraph 0062) used in the formation of a memory transistor (Paragraph 0067), where the etch-stop layer (Paragraph 0062) comprises an insulative metal oxide comprising multiple different metal elements (Paragraph 0062 where the insulative metal oxide layer may comprise ZrHfOx).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator etch-stop tier of Simsek-Ege comprise an insulative metal oxide comprising multiple different metal elements, as taught by Huang, because the material for the etch stop tier is selected based upon a desired selectivity (Huang Paragraph 0062) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Huang et al. (US 9741737) hereinafter “Huang2” and in further view of Liu et al. (US 2020/0111808) hereinafter “Liu”.
Regarding claim 8, the combination of Simsek-Ege, Kawai and Huang2 teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the insulator etch-stop tier is vertically thinner than each of the insulative tiers and the worldline tiers.
However, Simsek-Ege further teaches where the thickness of the insulative tiers is about 20 nm thick and the thickness of the wordline tiers is about 30 nm thick (Paragraph 0008).
Liu teaches a method of forming a vertical memory array device where the thickness of an etch stop layer (Item 230) is not greater than 20 nm and in some embodiments is 9 nm (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the insulator etch-stop tier of Simsek-Ege be 9 nm, as taught by Liu, such that the insulator etch-stop tier is vertically thinner than each of the insulative tiers and the wordline tiers because 9 nm is a sufficient thickness to prevent etching of a substrate, while on the other hand, is not too thick to affect the electrical properties and performance of a channel (Liu Paragraph 0046).
Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Simsek-Ege et al. (US 2014/0291747) hereinafter “Simsek-Ege2” and in further view of Aoki et al. (US 2009/0101960) hereinafter “Aoki”.
Regarding claim 10, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a second stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 16); forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and is directly electrically coupled with conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where the select gate tier comprises a first stack comprising multiple select gate tiers nor where one of the select gate tiers comprises conducting metal material, another of the select gate tiers being below the one select gate tier and comprising conductively-doped semiconductive material, an insulating material being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier being directly coupled to one another nor forming a select gate that is in the one select gate tier and in the another select gate tier, the select gate comprising the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier. 
Fig. 3 of Kawai teaches where the select gate tier (Combination of Items 15a-15d and respective Items 16 between Items 15a-15d) comprises a first stack comprising multiple select gate tiers (Items 15a-15d), where one of the select gate tiers (Item 15c) comprises conducting metal material (Paragraph 0051), another of the select gate tiers (Item 15d) being below the one select gate tier (Item 15c) and comprising conductively-doped semiconductive material (Paragraph 0051), an insulating material (Item 16) being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d) being directly electrically (See rejection of claim 10 under 35 USC 112(b) above for the Examiner’s interpretation) coupled to one another (Paragraph 0041 where the select gates are coupled to a common select gate line), and forming a select gate (where the select gate tiers are electrically coupled to a common select gate line) that is in the one select gate tier (Item 15c) and in the another select gate tier (Item 15d), the select gate comprising the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, where one of the select gate tiers comprises conducting metal material, another of the select gate tiers being below the one select gate tier and comprising conductively-doped semiconductive material, an insulating material being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier being directly coupled to one another, and forming a select gate that is in the one select gate tier and in the another select gate tier, the select gate comprising the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier, as taught by Kawai, because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Kawai, the second stack will be above the first stack.
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Kawai, the channel material will be formed elevationally along the one select gate tier and the anther select gate tier.
Simsek-Ege doesn’t teach etching through the one select gate tier to and stopping on the conductively-doped semiconductive material in the another select gate tier to form channel openings that have individual bottoms comprising the conductively-doped semiconductive material in the another select gate tier nor etching through the another select gate tier to extend individual of the channel openings there-through.
Simsek-Ege2 teaches etching through one of the select gate tiers (Item 306) to and stopping on (Paragraph 002 where Item 305 is used as an etch-stop) conductive material (Paragraph 0020 where item 305 is tungsten salicide) in another of the select gate tiers (Item 305) that is below the one select gate tier (Item 306) to form channel openings that have individual bottoms comprising the conductive material in the another select gate tier (Item 305) and etching through the another select gate tier (Item 305) to extend individual of the channel openings there-through. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch through the one select gate tier to and stopping on the conductively-doped semiconductive material in the another select gate tier to form channel openings that have individual bottoms comprising the conductively-doped semiconductive material in the another select gate tier and to etch through the another select gate tier to extend individual of the channel openings there-through because stopping in the another select gate tier allows for the formation of pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, stopping in the another select gate tier prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
While an excessive voltage to the select gate would cause leaks to occur in the insulative material, resulting in the conducting metal material and the conductively doped semiconductive material being directly electrically coupled, Simsek-Ege does not explicitly teach where the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier are electrically coupled to one another through leaks through the insulative material. 
Aoki teaches where a thickness of an insulative material between a select gate tier and an another select gate tier can be set thin enough where leaks will occur between select gate lines adjacent to each other (Paragraph 0050).
Kawai further teaches where the select gate tiers are electrically connected to each other (Paragraph 0041 where the select gates are coupled to a common select gate line).
Therefore, it would have been obvious to one having ordinary skill in the art to directly electrically couple the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier through leaks through the insulative material because it is known that if the insulative material is not thick enough leaks will occur between adjacent select gates (Aoki Paragraph 0050) and electrically coupling the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier would be obvious to one having ordinary skill in the art because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).  
When the select gate tier and the another select gate tier are directly electrically coupled through leaks through the insulative material, as taught above, the select gate will be in both the one select gate tier and the another select gate tier, where the select gate comprises both the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier.
Regarding claim 39, the combination of Simsek-Ege, Kawai and Simsek-Ege2 teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier are directly electrically coupled to one another distal the channel material.
Fig. 3 of Kawai further teaches where the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d) are directly electrically coupled to one another distal the channel material (Paragraph 0041 where the select gates are coupled to a common select gate line). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier are directly electrically coupled to one another distal the channel material, as taught by Kawai, because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).
Further, when the select gate tier and the another select gate tier are directly electrically coupled through leaks through the insulative material the electrical, as stated in the rejection of claim 10 above, the direct electrical connection will be distal to the channel material. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Simsek-Ege et al. (US 2014/0291747) hereinafter “Simsek-Ege2” and Eom et al. (US 10,734,403) hereinafter “Eom” and in further view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Aoki et al. (US 2009/0101960) hereinafter “Aoki”.
Regarding claim 42, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a second stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 16); forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and directly electrically coupled with a conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where the select gate tier comprises a first stack comprising multiple select gate tiers.
Fig. 3 of Simsek-Ege2 teaches a vertical memory array where a select gate tier (Combination of Items 304-306) comprises a first stack comprising multiple select gate tiers (Items 304, 305 and 306, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, as taught by Simsek-Ege2 because at least one of the additional select gate tiers can serve as an etch stop layer to form pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, the select gate tier within the first stack prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Simsek-Ege2, the second stack will be above the first stack.
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Simsek-Ege2, the channel material will be formed elevationally along the one select gate tier and the anther select gate tier.
Simsek-Ege doesn’t teach etching through one of the select gate tiers to and stopping on a conductor material in another of the select gate tiers that is below the one select gate tier to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier nor etching through the another select gate tier to extend individual of the channel openings there-through.
Simsek-Ege2 further teaches etching through one of the select gate tiers (Item 306) to and stopping on (Paragraph 002 where Item 305 is used as an etch-stop) conductor material (Paragraph 0020 where item 305 is tungsten salicide) in another of the select gate tiers (Item 305) that is below the one select gate tier (Item 306) to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier (Item 305) and etching through the another select gate tier (Item 305) to extend individual of the channel openings there-through. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the another select gate tier act as an etch stop layer such that the method comprises etching through one of the select gate tiers to and stopping on a conductor material in another of the select gate tiers that is below the one select gate tier to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier and etching through the another select gate tier to extend individual of the channel openings there-through because using the another select gate tier as an etch stop layer allows for the formation of pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, using the another select gate tier as an etch stop layer prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
Simsek-Ege does not teach where some ones of the channel openings as etched into the conductor material in the another select gate tier having different depths from different other ones of the channel openings as etched into the conductor material in the another select gate tier.
Eom acknowledges where it is difficult to control depths of the channel holes when the channel holes have high aspect ratios (Column 9, Lines 57-61). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that some ones of the channel openings as etched into the conductor material in the another select gate tier will have different depths from different other ones of the channel openings as etched into the conductor material in the another select gate tier because it is difficult to control depths of the channel holes when the channel holes have high aspect ratios (Eom Column 9, Lines 57-61).
Simsek-Ege does not teach forming a select gate that is in both the one select gate tier and in the another select gate tier, the select gate comprising both a conducting material in the one select gate tier and the conductor material in the another select gate tier. 
Aoki teaches where a thickness of an insulative material between a select gate tier and an another select gate tier can be set thin enough where leaks will occur between select gate lines adjacent to each other (Paragraph 0050).
Kawai further teaches where select gate tiers are electrically connected to each other (Paragraph 0041 where the select gates are coupled to a common select gate line).
Therefore, it would have been obvious to one having ordinary skill in the art to directly electrically couple the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier through leaks through the insulative material such that a select gate is formed that is in both the one select gate tier and in the another select gate tier, where the select gate comprises both a conducting material in the one select gate tier and the conductor material in the another select gate tier because electrically coupling the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041) and it is known that if the insulative material is not thick enough leaks will occur between adjacent select gates (Aoki Paragraph 0050).  
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 08/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang2.
Examiner’s Note: The Examiner notes that in the Applicant’s remarks the Applicant states “Not one of the additionally recited references, considered in combination with Simsek-Ege and Kawai, contributes toward overcoming the deficiency discussed above.” While the Examiner disagrees with this statement based upon the teachings in the secondary reference Huang2, the Applicant has offered no specific arguments with respect to the teachings in the Huang2 reference and therefore the Examiner is not able to offer any specific rebuttal besides stating that the teachings in Huang2 in combination with Simsek-Ege and Kawai reads on the amended claim language.    
Examiner’s Note 2: The Examiner also notes that the Applicant states in their remarks that “…applicant notes that the present claim language requires both the channel material and the charge-blocking material extend to upper surfaces of the conductive material of the conductive tier.” The Examiner merely makes note that the claim language requires that the charge blocking material extend continuously to and contact an upper surface of the conductive tier while the channel material is required to be in direct contact with an exposed surface of the conductive tier. As such, the channel material is not required to extend to an upper surface but instead merely extend to an exposed surface which may be a side or upper surface of the conductive material. 
Applicant's arguments filed 08/09/2021 with regard to claims 10 and 42 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “Aoki does not disclose or suggest select gate tiers or insulative material between select gate tiers or leakage through insulative material between select gate tiers. As support for their argument the Applicant states that Paragraph 0050 of Aoki indicates that the STI is provided to be thicker to prevent leakage between laterally adjacent select devices. While the Examiner acknowledges that Paragraph 0050 of Aoki teaches a thick insulating material to prevent leaks between the select devices, the Examiner disagrees with the Applicant’s conclusion that this teaching cannot be applied along with the teachings in Simsek-Ege, Simsek-Ege2 and Kawai to read on the claim language. MPEP 2145 states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)”. In their remarks the Applicant seems to rely on an analysis of the Kawai and Aoki references individually instead of as a combination as was presented in the rejection. In the previous and current rejection, the Examiner does not rely solely on the teaching in Aoki for providing the teaching and motivation for why one having ordinary skill in the art would seek to form an insulative material thin enough so that leaks will occur between select gate tiers. Instead, the Examiner merely relies on Paragraph 0050 of Aoki to show that one having ordinary skill in the art would understand that IF an insulative material between select gates is thin enough, leaks will occur. This teaching is combined with the teaching in Kawai of a desired electrical coupling between multiple select gate tiers to render obvious the claim language. The Examiner points to the way in which the rejection was written to demonstrate what each reference is being relied on for and that it is the combination of the teachings in Aoki and Kawai that renders the claim limitation obvious, not solely the teaching in Aoki. The rejection of claim 10 is written in a manner such that A) the teaching in Aoki, of leaks occurring if an insulative material between select gates is thin enough, is recited, then B) the teaching in Kawai, of select gates being electrically coupled to each other, is recited, after which C) motivation is provided from Aoki as to why one having ordinary skill in the art would find it obvious that leaks would occur through a an insulative material present between two select gates, electrically coupling them, if the insulative material was thin enough, upon which finally D) motivation is provided from Kawai as to why one having ordinary skill in the art would desire having select gate tiers electrically coupled to each other. As such, the Examiner does not rely on Aoki solely, but instead relies on Aoki merely for the teaching of select gates potentially being electrically coupled through leaks if insulative material between them is thin enough, in combination with the teaching and motivation in Kawai of select gates being electrically coupled to each other.  As such, the Examiner maintains the rejection of claim 10. The Examiner further notes that the Applicant’s response with respect to claim 10 also applies to the Applicant’s remarks with respect to claim 42 such that the Examiner maintains the rejection of claim 42.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891